Citation Nr: 1412836	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  08-22 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for lumbar spine degenerative disc disease, spondylosis at L4-L5 and LF-S1, and right disc herniation (lumbar spine disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967. 
This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a May 2012 Board decision, the claim was remanded for further evidentiary development.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  The Board has reviewed the contents of the Virtual VA and paper files in deciding this claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC).  The Veteran will be advised if further action is required on his part.


REMAND

In accordance with the Board's previous remand, the Veteran was afforded a current examination in June 2012.  The examiner noted that there were flare-ups of the back disability and functional loss from pain and incoordination.  The examiner did not; however, specify the degree of additional range of motion loss due to these factors.  These findings are required.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2013).

Accordingly, the case is REMANDED for the following:

1.  Ask the examiner who provided the June 2012, VA examination to clarify the additional loss of motion in degrees due to flare-ups, pain, and incoordination.  The examiner is advised that the Veteran is competent to report his range of motion during flare-ups.

If the examiner is not available or is unable to provide the required clarification, afford the Veteran a new VA examination to evaluate his back disability.

In addition to reporting the ranges of thoracolumbar spine motion, the examiner should report the extent of additional range-of-motion loss, in degrees, due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.

2.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




